DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 25 February 2019.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Priority
This application 16/284,623 filed on 25 February 2019 claims priority from US non-provisional application 14/645,196 filed on 11 March 2015, which claims priority from US provisional patent application 61/951,875 filed on 12 March 2014, and US provisional patent application 61/992,260 filed on 13 May 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2 June 2020, 21 March 2019, and 11 March 2019 have been acknowledged by the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vending device in claims 1-2, 6-10, 12, 15-20; wireless certificate reader in claims 1-20; reader device in claims 15-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11-13, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4:
Claim 4 recites the limitation "the product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 in claim 1 limits the claim to providing one of (1) a “product” or (2) a “service”.  If claim 1 is limited by the service in line 2, then "the product" in claim 4 line 2 does not have antecedent basis.  For the purpose of examination, the Office is interpreting this as a product delivered by the vending device.
Claim 11:
Claim 11 recites the limitation "the parking time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as ‘a parking time displayed on the parking meter’.
Claim 12:
Claim 12 recites the limitation "the timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as ‘a timer displayed on a parking meter’.
Claim 13:
Claim 13 recites the limitation "the product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Line 2 in claim 10 limits the claim to providing one of (1) a “product” or (2) a “service”.  If claim 10 is limited by the service in line 2, then "the product" in claim 13 line 2 does not have antecedent basis.  For the purpose of examination, the Office is interpreting this as a product delivered by the vending device.
Claim 15:
Claim 15 recites the limitation "the reader device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as ‘the wireless certificate reader’.
Claim 16:
Claim 16 recites the limitation "the reader device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as ‘the wireless certificate reader’.
Claim 17:
Claim 17 recites the limitation "the reader device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Office is interpreting this as ‘the wireless certificate reader’.
Claim 20:
Claim 20 contains the trademark/trade name “BLUETOOTH TM communications device”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the near-field communication device and, accordingly, the identification/description is indefinite.  The Office recommends amending the limitation without referring to Bluetooth as a trademark and instead as a wireless technology standard (i.e. wherein the near-field communications device of the wireless certificate reader communicates wirelessly using Bluetooth technology).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:

Step 2A – Prong One:
Claim(s) 1-20 recite an abstract idea. 
Independent claim 1 recites deliver[ing] a product or service in response to payment; receiv[ing] a certificate, the certificate confirming payment by a third-party payment processor without the wireless certificate reader having to communicate directly with the third-party payment processor; and comparing the certificate with data to confirm that the certificate received is authorized. 
Independent claim 10 recites deliver[ing] a product or service in response to payment; receiv[ing] a certificate, the certificate confirming payment by a third-party payment processor without the wireless certificate reader having to communicate directly with the third-party payment processor; and comparing the certificate with data to confirm that the certificate received is authorized; wherein payment for delivering the product or service is by the third-party payment processor without an end-user providing any personal payment information to the vending device. 
Independent claim 18 recites deliver[ing] a product or service in response to payment; receiving a certificate, the certificate confirming payment from a third-party payment processor without the wireless certificate reader or vending device having to communicate directly with the third-party payment processor, the certificate is a one-time-use certificate with a fixed expiration so that the same certificate is not re-used; and executing a security protocol to compare the certificate with data and confirm that the certificate received is an authorized payment; wherein payment for delivering the product or service is by the third-party payment processor without an end-user having to provide any personal payment information to the wireless certificate reader or to the vending device. 
The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of a vending device operable to deliver a product or service in response to payment; receive a digital certificate from the mobile computing device, the digital certificate confirming payment by a third-party payment processor without the wireless certificate reader / vending device having to communicate directly with the third-party payment processor; (claim 1, 10) a local computing device with comparing the digital certificate with data to confirm that the digital certificate received from the mobile computing device is authorized; (claim 18) a local computing device with memory for the wireless certificate reader,  the local computing device executing a security protocol to compare the digital certificate from the mobile computing device with data and confirm that the digital certificate received from the mobile computing device is an authorized payment; (claims 10, 18) wherein payment for delivering the product or service by the vending device is by the third-party payment processor without an end-user providing any personal payment information to the wireless certificate reader / vending device; (claim 18) the digital certificate is a one-time-use digital certificate with a fixed expiration so that the same digital certificate is not re-used are methods of organizing human activities.  For instance, the claims are similar to a customer providing a prepaid voucher to a merchant for a product / service and the merchant performing the verifying of the voucher locally. Other than reciting generic computer components, such as a vending device, wireless certificate reader, mobile computing device, a local computing device, memory, and ‘digital’ certificate nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial interactions, sales activities or behaviors; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations of (claim 1, 10) the computing device comparing the digital certificate with data to confirm that the digital certificate received from the mobile computing device is authorized; (claim 18) the local computing device executing a security protocol to compare the digital certificate from the mobile computing device with data and confirm that the digital certificate received from the mobile computing device is an authorized payment as drafted is a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting the local computing device, mobile computing device, and ‘digital’ certificate nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer comparing and confirming in the context of this claim encompasses a user manually evaluating the certificate against data and judging whether the certificate is valid for payment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. vending device, wireless certificate reader, mobile computing device, a local computing device, memory, and ‘digital’ certificate) does not take the claims out of methods of the organizing human activities or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1, 10, 18 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities and/or mental processes in a computer environment.  The claimed computer components (i.e. vending device, wireless certificate reader, mobile computing device, a local computing device, memory, and ‘digital’ certificate) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process (e.g. delivering a product / service after verifying a valid payment voucher).  Simply implementing the abstract idea on generic / general purpose computers is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating in the limitations of a wireless certificate reader for the vending device; a near-field communications device for / of the wireless certificate reader, the near-field communications device communicating with a mobile computing device in proximity to the vending device to receive a digital certificate from the mobile computing device are recited at a high level of generality (i.e. as a general means of gathering data for subsequent comparing and confirming), and amounts to mere data gathering / data transmission, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the wireless certificate reader, near-field communications device for the wireless certificate reader, mobile computing device (generic computers, wireless communications, near-field communications, and a mobile computing device in the limitations here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless, NFC, mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While identified above in Step 2A, note that the element of receiving in the limitations of receiving a digital certificate from the mobile computing device are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent comparing and confirming), and amount to mere data gathering / data transmission, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the wireless certificate reader, near-field communications device for the wireless certificate reader, mobile computing device (generic computers, general computer components) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. receiving a payment certificate).  Using wireless communications, near-field communications, and a mobile computing device in the limitations here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless, NFC, mobile computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing in the limitations of pre-stored data in the memory of the wireless certificate reader are recited at a high level of generality (i.e. as a general means of storing data 
While identified above in Step 2A, note that the element of delivering a product or service is also recited at a high level of generality (i.e. as a general means of fulfillment in response to payment), and may amount to physically relocating an item which is also a post-solution activity, which is not a particular transformation / reduction to a different state and indicative of integration into a practical application.  See MPEP 2106.04(d), 2106.05(g), and 2106.05(c). The recitation of the vending device is computer component recited at a high level of generality and amounts to using computers as a tool, which is not a practical application.  See MPEP 2106.04(d) and 2106.05(f).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. wireless certificate reader, a near-field communications device, mobile computing device, memory of the wireless certificate reader); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering / data transmission, data storage). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the delivering, payment, receiving, comparing, and confirming amounts to no more than mere instructions to ‘apply’ the exception using generic computers / general computer components.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). See the Applicant’s specification Fig 4-5, ¶[0036], ¶[0047], ¶[0054], describing the vending device at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of implementing vending devices to satisfy 35 USC 112(a).  See the Applicant’s specification ¶[0011-12], ¶[0036] describing the additional element of the wireless certificate reader and using near-field / Bluetooth technology at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of implementing to satisfy 35 USC 112(a).  See the Applicant’s specification ¶[0029] describing the additional element of the digital certificate as electronic information / a data packet at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the technical particulars of implementing a digital certificate to satisfy 35 USC 112(a).  Also, see the background of the Steyer publication (US patent application publication 2013/0167167 A1 ¶[0003-4], ¶[0012]) demonstrating the well-understood, routine, conventional nature of making payments with smartphones using NFC technology for purchases at payment terminals and vending machines.  See the background of the Kasslin publication (US patent application publication 2013/0095751 A1 ¶[0003]) demonstrating the well-understood, routine, conventional nature of using NFC technology with mobile phones, computers, point-of-sale equipment, vending machines, parking meters, and making payments. Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating and receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent comparing and confirming), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. wireless communications, near-field communications, and a mobile computing device in the limitations here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. wireless, NFC, mobile computing), and is also not indicative of an inventive concept.  See MPEP 2106.05(h). Furthermore, these communicating and receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0011-12], ¶[0043] describing the additional element of the wireless certificate reader communicating with the mobile device and receiving the digital certificate using near-field communications technology at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Also, see the background of the Steyer publication (US patent application publication 2013/0167167 A1 ¶[0003-4], ¶[0012]) demonstrating the well-understood, routine, conventional nature of making payments with smartphones using NFC technology for purchases at payment terminals and vending machines.  See the background of the Kasslin publication (US patent application publication 2013/0095751 A1 ¶[0003]) demonstrating the well-understood, routine, conventional nature of using NFC technology with mobile phones, computers, point-of-sale equipment, vending machines, parking meters, and making payments. Hence, these limitations do not provide significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing are recited at a high level of generality storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these limitations do not provide significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element of delivering a product or service is recited at a high level of generality (i.e. as a general means of fulfillment in response to the payment), and at best amounts to physically relocating an item which is an extra/post-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g). Also note that delivering is not a transformation that would represent a particular transformation that is significantly more, since the nature of the transformation doesn’t involve the use of chemical substances or physical acts, doesn’t apply to a particular article, doesn’t result in a different function or use of an article, and is an extra-solution / post-solution activity, and changing the location of an item does not satisfy a particular transformation that is significantly more. See MPEP 2106.05(c). Furthermore, this delivering step is also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular performing dealing a standard deck of cards (Smith), restricting public access to media by requiring a customer to view an advertisement (Ultramercial). Also, see the Applicant’s specification ¶[0013], ¶[0018-22] describing the element of delivering a product or service by the vending device at such a high level that indicates this additional 
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use (i.e. wireless / near-field communication, mobile computing), and using general computer components in extra-solution capacities (e.g. data gathering, data transmission, data storage). The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to pay for a product / service without providing personal credit / debit information; how to allow customers to pre-pay for a product / service), that is tangentially associated with a technology element (e.g. wireless / near-field communication, mobile computing), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 10, 18, and further considering the addition of dependent claims 2-9, 11-17, and 19-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). The architecture in combination including the vending device, mobile device, and wireless certificate reader and near field communications device is well-understood, routine, conventional as previously known in the industry and therefore do not provide significantly more. See the 
Dependent claim 2: The limitation wherein payment for delivering the product or service by the vending device is by the third-party payment processor without an end-user providing any credit card or debit card information to the vending device is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) as described in the independent claim. The recitation of the vending device is computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 3, 11-12: The limitations of (claim 3) the wireless certificate reader confirms payment, and verifying payment for the parking time (claim 11), wherein only an original payee can purchase additional parking time without resetting the timer (claim 12) are further directed to methods of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities, following rules or instructions) and/or mental processes (i.e. judgement) as described in the independent claims. The recitation of the wireless certificate reader (claim 3) is computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Next, the limitation wherein the vending device is a parking meter, generally applies the abstract idea to a field of use (i.e. parking), which does not represent a practical application or an inventive concept. See the background of the Kasslin publication (US patent application publication 2013/0095751 A1 ¶[0003]) demonstrating the well-understood, routine, conventional nature of using NFC technology with mobile phones, computers, point-of-sale equipment, vending machines, parking meters, and making payments.  Next, the limitation wherein the parking meter displays a timer Return Mail). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 4, 13: The limitations (claim 4) wherein the vending device is a vending machine that delivers the product from the vending machine after the wireless certificate reader confirms payment; (claim 13) wherein the vending machine delivers the product from the vending machine after verifying payment for the product are further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities ) / mental process (i.e. judgement) as described in the independent claims. The recitation of the vending machine, wireless certificate reader are computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Reciting the vending device is a vending machine, generally applies the abstract idea to a field of use (i.e. vending machine), which does not represent a practical application or an inventive concept. See the background of the Kasslin publication (US patent application publication 2013/0095751 A1 ¶[0003]) demonstrating the well-understood, routine, conventional nature of using NFC technology with mobile phones, computers, point-of-sale equipment, vending machines, parking meters, and making payments.  Also note that delivering is not a transformation that would represent a particular transformation that is significantly more, since the nature of the transformation doesn’t involve the use of chemical substances or physical acts, doesn’t apply to a particular article, doesn’t result in a different function or use of an article, and is an extra-solution / post-solution activity, and changing the location of an item does not satisfy a particular transformation that is significantly more. See MPEP 2106.05(c). Furthermore, this delivering step is also claimed at a high level of generality, and/or as insignificant extra-solution activities representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do Smith). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 5, 14: The limitations (claim 5) wherein the vending device is a storage locker, wherein a compartment of the storage locker is accessible by a user after the wireless certificate reader confirms payment; (claim 14) wherein a compartment of the storage locker is accessible by a user after verifying payment for use of the storage locker are further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. judgement) as described in the independent claims. The recitation of the wireless certificate reader (claim 5) is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Reciting the vending device is a storage locker, generally applies the abstract idea to a field of use (i.e. storage lockers), which does not represent a practical application or an inventive concept. See the Applicant’s specification ¶[0021], ¶[0056-57] describing the element of the vending device as a storage locker at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
Dependent claims 6, 15: The limitation wherein the wireless certificate reader confirms payment by comparing information in the digital certificate to data is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the wireless certificate reader, reader device, and ‘digital’ certificate are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Next, the limitation of data stored in the memory of the vending device is an additional element claimed at a high level of detail that represents the extra-solution activity of storing data, which is not a practical application or significantly more.  Furthermore, storing data in memory is claimed at a high level of detail, and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive Alice), storing and retrieving information in memory (Versata; OIP Techs). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the wireless certificate reader verifies payment as part of a point-of-sale transaction is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the wireless certificate reader is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  See the background of the Kasslin publication (US patent application publication 2013/0095751 A1 ¶[0003]) demonstrating the well-understood, routine, conventional nature of using NFC technology with mobile phones, computers, point-of-sale equipment, vending machines, parking meters, and making payments. Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the wireless certificate reader verifies payment to enable access to a location is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the wireless certificate reader is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the digital certificate is a one-time-use digital certificate with a fixed expiration merely narrows the previously recited abstract idea limitations. The recitation of the ‘digital’ certificate is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Similar to 
Dependent claim 16: The limitation wherein the reader device verifies payment for a donation is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the reader device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 17: The limitation wherein the reader device verifies payment for temporary use or rental of a product is further directed to a method of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the reader device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 19: The limitation wherein the data to validate the digital certificate is a corresponding digital certificate, which when matched with the digital certificate from the mobile device, ensures that the digital certificate from the mobile device is an authorized payment are further directed to methods of organizing human activities (i.e. fundamental economic principles or practices, commercial transactions, sales activities) / mental process (i.e. evaluation, judgement) as described in the independent claims. The recitation of the ‘digital’ certificates are a computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer / general computer component.  Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 20: The limitation wherein the near-field communications device of the wireless certificate reader is a BLUETOOTH TM communications device does no more than generally link the use 
Therefore claims 1, 10, 18, and the dependent claims 2-9, 11-17, and 19-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent application publication 2015/0170130 A1 to Patel et al.
Claim 1:
	Patel, as shown, details the following:
A digital payment and vending system, comprising: 
a vending device operable to deliver a product or service in response to payment (Patel ¶[0024], ¶[0098], ¶[0114-115] details a vending device dispensing a product or used to 
a wireless certificate reader for the vending device (Patel Fig 19, ¶[0024], ¶[0110-111], ¶[0117], ¶[0129] details the adapter coupled to the vending device reading the AuthGrant token (certificate) transmitted wirelessly); 
a near-field communications device for the wireless certificate reader (Patel ¶[0116-117] details using near field communication between the vending device adapter and mobile device), 
the near-field communications device communicating with a mobile computing device in proximity to the vending device to receive a digital certificate from the mobile computing device (Patel ¶[0024], ¶[0129], ¶[0134] details the adapter receiving the AuthGrant token (certificate) from the mobile device wirelessly in the short-range communication zone, e.g. Bluetooth), 
the digital certificate confirming payment by a third-party payment processor without the wireless certificate reader having to communicate directly with the third-party payment processor (Patel Fig 7, ¶[0129], ¶[0143], ¶[0162], ¶[0188]  details the AuthGrant token confirms an authorized payment amount approved by the server after the mobile device communicated the AuthRequest to the server for approval, and the AuthGrant token is transmitted wirelessly to the adapter and the adapter / vending device, noting that only the mobile device directly communicates with the server); and 
a local computing device with memory for the wireless certificate reader (Patel Fig 56, ¶[0111], ¶[0132], ¶[0142] details the processing unit, memory, and security unit associated with the adapter), 
the computing device comparing the digital certificate with pre-stored data in the memory of the wireless certificate reader to confirm that the digital certificate received from the mobile computing device is authorized (Patel Fig 56, ¶[0020], ¶[0134], ¶[0142] details the adapter using a stored private key in the security unit 
Claim 2:
	Patel, as shown above, details the limitations of claim 1.  Patel also details the following:
wherein payment for delivering the product or service by the vending device is by the third-party payment processor without an end-user providing any credit card or debit card information to the vending device (Patel ¶[0024], ¶[0102], ¶[0129], ¶[0153], ¶[0188] details payment for delivering the product / service is through a third party payment provider account (e.g. credit card, debit card) setup with the server, payment is authorized through communication between the mobile device and server and then communication between the mobile device to the vending device adapter without requiring the user to provide any credit card / debit card information to the adapter / vending device). 
Claim 4:
	Patel, as shown above, details the limitations of claim 1.  Patel also details the following:
wherein the vending device is a vending machine that delivers the product from the vending machine after the wireless certificate reader confirms payment (Patel ¶[0024], ¶[0102], ¶[0115], ¶[0129], ¶[0153] details the vending machine delivering the product after the adapter’s wireless reader verifies the token certificate payment is authorized and the selected item is less than the authorized amount). 
Claim 6:
	Patel, as shown above, details the limitations of claim 1.  Patel also details the following:
wherein the wireless certificate reader confirms payment by comparing information in the digital certificate to data stored in the memory of the vending device (Patel ¶[0024], ¶[0127-129], ¶[0191] details comparing the token digital certificate encrypted information locally to ensure that it was issued by the server and intended for this particular wireless adapter reader). 
Claim 7:

wherein the wireless certificate reader verifies payment as part of a point-of-sale transaction (Patel ¶[0018], ¶[0024], ¶[0129], ¶[0175] details the reader verifying the payment and then dispensing the product/service at the same location as the mobile device, i.e. point-of-sale transaction).
Claim 8:
	Patel, as shown above, details the limitations of claim 1.  Patel also details the following:
wherein the wireless certificate reader verifies payment to enable access to a location (Patel ¶[0024], ¶[0115], ¶[0129] details the wireless adapter reader verifies payment authorization for toll booth access, i.e. enable access to a location). 
Claim 10:
	Patel, as shown, details the following:
a vending device operable to deliver a product or service in response to payment (Patel ¶[0024], ¶[0098], ¶[0114-115] details a vending device dispensing a product or used to provide a service such as a vending machine, parking meter, toll booth, arcade game, kiosk, photo booth, toll booth);
a wireless certificate reader for the vending device (Patel Fig 19, ¶[0024], ¶[0110-111], ¶[0117], ¶[0129] details the adapter coupled to the vending device reading the AuthGrant token (certificate) transmitted wirelessly); 
a near-field communications device for the wireless certificate reader (Patel ¶[0116-117] details using near field communication between the vending device adapter and mobile device), 
the near-field communications device communicating with a mobile computing device in proximity to the vending device to receive a digital certificate from the mobile computing device (Patel ¶[0024], ¶[0129], ¶[0134] details the adapter receiving the AuthGrant token (certificate) from the mobile device wirelessly in the short-range communication zone, e.g. Bluetooth), 
the digital certificate confirming payment by a third-party payment processor without the wireless certificate reader having to communicate directly with the third-party payment processor (Patel Fig 7, ¶[0129], ¶[0143], ¶[0162], ¶[0188] details the AuthGrant token confirms an authorized payment amount approved by the server after the mobile device communicated the AuthRequest to the server for approval, and the AuthGrant token is transmitted wirelessly to the adapter and the adapter / vending device, noting that only the mobile device directly communicates with the server); and 
a local computing device with memory for the wireless certificate reader (Patel Fig 56, ¶[0111], ¶[0132], ¶[0142] details the processing unit, memory, and security unit associated with the adapter), 
the computing device comparing the digital certificate with pre-stored data in the memory of the wireless certificate reader to confirm that the digital certificate received from the mobile computing device is authorized (Patel Fig 56, ¶[0020], ¶[0134], ¶[0142] details the adapter using a stored private key in the security unit to encrypt / decrypt token communications (digital certificates) that are encrypted when exchanged between the server and the adapter through the mobile device); 
wherein payment for delivering the product or service by the vending device is by the third-party payment processor without an end-user providing any personal payment information to the vending device (Patel ¶[0024], ¶[0102], ¶[0129], ¶[0153], ¶[0188] details payment for delivering the product / service is through a third party payment provider account setup with the server, payment is authorized through communication between the mobile device and server and then communication between the mobile device to the vending device adapter without requiring the user to provide any personal payment information to the adapter / vending device). 
Claim 13:
	Patel, as shown above, details the limitations of claim 10.  Patel also details the following:
wherein the vending device is a vending machine, wherein the vending machine delivers the product from the vending machine after verifying payment for the product (Patel ¶[0024], ¶[0102], ¶[0115], ¶[0129], ¶[0153] details the vending machine delivering the product after the adapter’s wireless reader verifies the token certificate payment is authorized and a product is selected for less than the authorized amount). 
Claim 15:
	Claim 15 recites substantially similar limitations as claim 6 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 17:
	Patel, as shown above, details the limitations of claim 1.  Patel also details the following:
wherein the reader device verifies payment for temporary use or rental of a product (Patel ¶[0024], ¶[0115], ¶[0175] details the adapter verifying authorized payment from the mobile device for including when vending device may be a parking meter or toll booth, i.e. temporary use of a parking space or road; and verifying payment for rentals of products including bikes, kayaks, and basketballs). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al., as applied to claims 1 and 10 above, and further in view of US patent application publication 2008/0071611 A1 to Lovett.
Claim 3:
	Patel, as shown above, teaches the limitations of claim 1.  Patel also teaches the following:
wherein the vending device is a parking meter (Patel ¶[0115] details the device may be a parking meter),
With respect to the following: 
wherein the parking meter displays a timer indicating parking time after the wireless certificate reader confirms payment. 
Patel, as shown in ¶[0115], ¶[0147], ¶[0153] details displaying a balance message after the wireless certificate reader verifies payment for the device’s product / service, and the device is a parking meter, but does not explicitly state the parking meter displaying a timer indicating a parking time after the wireless certificate reader payment verification.  However, Lovett teaches this limitation with the parking meter displaying a timer indicating the parking time following wireless verification of the enablement code granted with remote authorized payment (Lovett ¶[0033-34], ¶[0036], ¶[0042], ¶[0047], ¶[0072]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the parking meter displays a timer indicating parking time after the wireless certificate reader confirms payment as taught by Lovett with the teachings of Patel, with the motivation of “more convenient and secure payment methods for parking meters and related devices” (Lovett ¶[0007]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the parking meter displays a timer indicating parking time after the wireless certificate reader confirms payment as taught by Lovett in the system of Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 11:
	Claim 11 recites substantially similar limitations as claim 3 and therefore claim 11 is rejected under the same rationale and reasoning presented above for claim 3.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al., as applied to claims 1 and 10 above, and further in view of US patent application publication 2009/0121832 A1 to Mullin et al.
Claim 5:
	Patel, as shown, teaches the limitations of claim 1.  With respect to the following:
wherein the vending device is a storage locker, 
wherein a compartment of the storage locker is accessible by a user after the wireless certificate reader confirms payment. 
Patel, as shown in ¶[0024], ¶[0115], ¶[0129] details the vending device is a kiosk, and verifies use of the kiosk after the wireless certificate reader verifies payment for use of the kiosk, but does not explicitly state that it is a storage locker and a compartment of the storage locker is accessible by the user after the wireless certificate reader verifies payment for use of the storage locker.  However, Mullin teaches this limitation with vending devices that are kiosk storage lockers with compartments, and a compartment of the storage locker is accessible after the wireless RFID reader verifies the payment for the locker compartment rental (Mullin ¶[0006], ¶[0020-21], claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vending device as a storage locker, and a compartment of the storage locker is accessible by a user after the wireless certificate reader confirms payment as taught by Mullin with the teachings of Patel, with the motivation of addressing the problem of “Assigning controlled access to a securable device (for example a storage locker or other rental device) a cost effective, secure and customer-convenient manner” (Mullin ¶[0003]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 14:
	Claim 14 recites substantially similar limitations as claim 5 and therefore claim 14 is rejected under the same rationale and reasoning presented above for claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al., as applied to claim 1 above, and further in view of US patent application publication 2012/0203700 A1 to Ornce et al.
Claim 9:
	Patel, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the digital certificate is a one-time-use digital certificate with a fixed expiration. 
Patel, as shown in ¶[0129], ¶[0159] details the AuthGrant token digital certificate has a fixed expiration in a single time period, and that the same digital authorization cannot be re-used after the expiration (upon which another digital authorization will be required), but does not explicitly state that the digital certificate may be a one-time-use digital certificate so that the same digital certificate is no re-used.  However, Ornce teaches this limitation that a payment token (i.e. digital certificate) may be a one-time use token that may also expire after a predetermined period of time (Ornce ¶[0011], claim 4, claim 9). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the digital certificate as a one-time use digital certificate with a fixed expiration so that the same digital certificate is not re-used as taught by Ornce with the teachings of Patel, with the motivation “to proactively protect their own credit card number and make payments more securely” (Ornce ¶[0011]).  In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a one-time use digital certificate with a fixed expiration so that the same digital certificate is not re-used of Ornce for a digital KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al., as applied to claim 10 above, and further in view of US patent application publication 2006/0015395 A1 to Wolfson et al.
Claim 12:
	Patel, as shown above, teaches the limitations of claim 10.  With respect to the following:
wherein only the original payee can purchase additional parking time without resetting the timer.
Patel, as shown in ¶[0115], ¶[0180], ¶[0185] details that the vending device may be a parking meter, and identifying that only the payee that is participating in the transaction to make purchases, but does not explicitly state only the original payee can purchase additional parking time without resetting the timer.  However, Wolfson teaches this limitation where only the original payee member can buy more  parking time (i.e. not resetting the timer) for their member transaction by ‘meter feeding’ (Wolfson ¶[0055], ¶¶[0058-59], ¶[0062], claim 16). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include only the original payee may purchase additional parking time without resetting the timer as taught by Wolfson with the teachings of Patel, with the motivation of “efficiency of the invention and ease in enforcement and billing… profitable for municipal and private parking agencies” (Wolfson ¶[0021]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include only the original payee can purchase additional parking time without resetting the timer as taught by Wolfson in the system of Patel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al. as applied to claim 10 above, and further in view of US patent application publication 2011/0246328 A1 to Dunwoody et al.
Claim 16:
	Patel, as shown above, teaches the limitations of claim 10. With respect to the following:
wherein the reader device verifies payment for a donation.
Patel, as shown in ¶[0024], ¶[0115], ¶[0129] details the reader device verifying payment for a product / service at a kiosk, but does not explicitly state the payment is for a donation.  However, Dunwoody teaches that the product selected at the kiosk may be a charitable donation (Dunwoody ¶[0018], claim 9). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a donation as the purchased product / service as taught by Dunwoody with the teachings of Patel, with the motivation of solving the problem that “the process of transferring money is complicated and not user friendly” and the motivation “to prevent fraudulent transactions” (Dunwoody ¶[0002]). In addition, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a donation at the kiosk of Dunwoody for the product / service at the kiosk of Patel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al. in view of US patent application publication 2012/0203700 A1 to Ornce et al.
Claim 18:
	Patel, as shown, teaches the following:
A digital payment and vending system, comprising: 
a vending device to deliver a product or service in response to payment (Patel ¶[0024], ¶[0098], ¶[0114-115] details a vending device dispensing a product or used to provide a 
a wireless certificate reader communicatively coupled with the vending device (Patel Fig 19, ¶[0024], ¶[0110-111], ¶[0117], ¶[0129] details the adapter coupled to the vending device reading the AuthGrant token (certificate) transmitted wirelessly); 
a near-field communications device of the wireless certificate reader (Patel ¶[0116-117] details using near field communication between the vending device adapter and mobile device) to communicate with a mobile computing device within a physical proximity to the vending device for receiving a digital certificate from the mobile computing device (Patel ¶[0024], ¶[0129], ¶[0134] details the adapter receiving the AuthGrant token (certificate) from the mobile device wirelessly in the short-range communication zone, e.g. Bluetooth), 
the digital certificate confirming payment from a third-party payment processor without the wireless certificate reader or vending device having to communicate directly with the third-party payment processor (Patel Fig 7, ¶[0129], ¶[0143], ¶[0162], ¶[0188] details the AuthGrant token confirms an authorized payment amount approved by the server regarding a third-party payment account after the mobile device communicated the AuthRequest to the server for authorization, and the AuthGrant token is transmitted wirelessly to the adapter, noting that only the mobile device communicates directly with the server and not the adapter or vending device),
With respect to the following: 
the digital certificate is a one-time-use digital certificate with a fixed expiration so that the same digital certificate is not re-used; and
Patel, as shown in ¶[0129], ¶[0159] details the AuthGrant token digital certificate has a fixed expiration in a single time period, and that the same digital authorization cannot be re-used after the expiration (upon which another digital authorization will be required), but does not explicitly state that the digital certificate may be a one-time-use digital certificate so that the same digital certificate is no re-used.  However, Ornce teaches this limitation that a payment token (i.e. digital certificate) may be a one-time KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Patel (in view of Ornce) also teaches the following:
a local computing device and a local memory of the wireless certificate reader (Patel Fig 56, ¶[0111], ¶[0132], ¶[0142] details the processing unit, memory, and security unit associated with the adapter), 
the local computing device executing a security protocol to compare the digital certificate from the mobile computing device with data pre-stored in the local memory of the wireless certificate reader and confirm that the digital certificate received from the mobile computing device is an authorized payment (Patel Fig 56, ¶[0020], ¶[0134], ¶[0142] details the adapter using a stored private key only known between the server and the adapter in the security unit to encrypt / decrypt token communications (digital certificates) that are encrypted when exchanged between the server and the adapter through the mobile device and verity the authorized payment amount); 
wherein payment for delivering the product or service by the vending device is by the third-party payment processor without an end-user of the mobile computing device having to provide any personal payment information to the wireless certificate reader or 
Claim 20:
	Patel in view of Ornce, as shown above, teaches the limitations of claim 18.  Patel also teaches the following:
wherein the near-field communications device of the wireless certificate reader is a BLUETOOTH TM communications device (Patel Fig 56, ¶[0117], ¶[0134-136] details the wireless reader of the adapter is a Bluetooth device that reads the AuthGrant tokens).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2015/0170130 A1 to Patel et al. in view of US patent application publication 2012/0203700 A1 to Ornce et al., as applied to claim 18 above, and further in view of US patent application publication 2008/0071611 A1 to Lovett.
Claim 19:
	Patel in view of Ornce, as shown above, teach the limitations of claim 18.  With respect to the following:
wherein the data to validate the digital certificate is a corresponding digital certificate, which when matched with the digital certificate from the mobile device, ensures that the digital certificate from the mobile device is an authorized payment. 
Patel, as shown in ¶[0020] details using encryption / decryption and a shared private key to ensure the AuthGrant token certificate from the mobile device is an authorized payment, but does not explicitly state that the data to validate the digital certificate is a corresponding digital certificate which when matched with the digital certificate from the mobile device ensures that the digital certificate from the mobile device is an authorized payment.  However, Lovett teaches this limitation, using encrypted KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2005/0109838 A1 to Linlor details point of sale billing via hand-held devices.
US patent application publication 2003/0014315 A1 to Jaalinoja et al. details obtaining services using a cellular telecommunication system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628